UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2009 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51117 HOME FEDERAL BANCORP, INC. OF LOUISIANA (Exact name of registrant as specified in its charter) Federal 86-1127166 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No. 624 Market Street, Shreveport, Louisiana 71101 (Address of principal executive offices) (Zip Code) (318) 222-1145 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[ ] Yes[X] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[ ]Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer[ ]Accelerated filer[ ] Non-accelerated filer [ ]Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[X]No Shares of common stock, par value $.01 per share, outstanding as of May 14, 2009: The registrant had 3,377,600 shares of common stock outstanding, of which 2,135,375 shares were held by Home Federal Mutual Holding Company of Louisiana, the registrant’s mutual holding company, and 1,242,225 shares were held by the public and directors, officers and employees of the registrant, and the registrant’s employee benefit plans. INDEX PART I FINANCIAL INFORMATION Page Item 1: Financial Statements Consolidated Statements of Financial Condition 1 Consolidated Statements of Income 2 Consolidated Statements of Changes in Stockholders' Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 6 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3: Quantitative and Qualitative Disclosures About Market Risk 18 Item 4: Controls and Procedures 18 Item 4T. Controls and Procedures 18 PART II - OTHER INFORMATION Item 1: Legal Proceedings 19 Item 1A: Risk Factors 19 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3: Defaults Upon Senior Securities 20 Item 4: Submission of Matters to a Vote of Security Holders 20 Item 5: Other Information 20 Item 6: Exhibits 20 SIGNATURES PART I - FINANCIAL INFORMATION Item 1 - Financial Statements HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION March 31, June 30, 2009 2008 (Unaudited) (Audited) ASSETS (In Thousands) Cash and Cash Equivalents (Includes Interest-Bearing Deposits with Other Banks of $2,915 and $4,957 for March 31, 2009 and June 30, 2008, respectively) $ 4,306 $ 7,363 Securities Available-for-Sale 111,709 96,324 Securities Held-to-Maturity 2,200 1,688 Loans Held for Sale 1,067 852 Loans Receivable, Net 28,558 28,263 Accrued Interest Receivable 580 550 Premises and Equipment, Net 977 880 Deferred Tax Asset - 1,691 Foreclosed Real Estate - 52 Other Assets 59 52 Total Assets $ 149,456 $ 137,715 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits $ 79,826 $ 78,359 Advances from Borrowers for Taxes and Insurance 92 177 Advances from Federal Home Loan Bank of Dallas 35,995 26,876 Stock Purchase Deposit Escrow - 3,575 Other Accrued Expenses and Liabilities 874 854 Deferred Tax Liability 534 - Total Liabilities 117,321 109,841 COMMITMENTS STOCKHOLDERS’ EQUITY Preferred Stock – No Par Value; 2,000,000 Shares Authorized; None Issued and Outstanding - - Common stock - 8,000,000 shares of $.01 par value authorized; 3,558,958 shares issued; 3,377,600 shares outstanding and 3,383,287 shares outstanding at March 31, 2009 and June 30, 2008, respectively 14 14 Additional paid-in capital 13,598 13,567 Treasury Stock, at Cost – 181,358 Shares at March 31, 2009; 175,671 Shares at June 30, 2008 (1,858 ) (1,809 ) Unearned ESOP Stock (897 ) (940 ) Unearned RRP Trust Stock (269 ) (395 ) Retained Earnings 20,368 20,071 Accumulated Other Comprehensive Income (Loss) 1,179 (2,634 ) Total Stockholders’ Equity 32,135 27,874 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 149,456 $ 137,715 See accompanying notes to consolidated financial statements. 1 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended March 31, March 31, 2009 2008 2009 2008 (In Thousands, Except Per Share Data) INTEREST INCOME Loans, Including Fees $502 $514 $1,540 $1,559 Investment Securities 23 60 94 204 Mortgage-Backed Securities 1,417 1,088 4,009 3,319 Other Interest-Earning Assets 1 54 21 140 Total Interest Income 1,943 1,716 5,664 5,222 INTEREST EXPENSE Deposits 572 760 1,884 2,327 Federal Home Loan Bank Borrowings 367 247 1,026 647 Total Interest Expense 939 1,007 2,910 2,974 Net Interest Income 1,004 709 2,754 2,248 PROVISION FOR LOAN LOSSES Net Interest Income after Provision for Loan Losses 1,004 709 2,754 2,248 NON-INTEREST INCOME Gain on Sale of Loans 1 1 1 5 Gain on Sale of Investments 113 55 146 149 Other Income 7 7 27 29 Total Non-Interest Income 121 63 174 183 NON-INTEREST EXPENSE Compensation and Benefits 432 390 1,238 1,180 Occupancy and Equipment 51 43 141 128 Data Processing 19 19 55 52 Audit and Professional Fees 73 52 183 184 Franchise and Bank Shares Tax 38 26 113 102 Merger and Stock Issuance Costs - - 133 - Other Expense 99 72 276 218 Total Non-Interest Expense 712 602 2,139 1,864 Income Before Income Taxes 413 170 789 567 PROVISION FOR INCOME TAX EXPENSE 140 58 268 192 Net Income $ 273 $112 $ 521 $375 INCOME PER COMMON SHARE: Basic $0.08 $0.03 $0.16 $0.12 Diluted $0.08 $0.03 $0.16 $0.12 DIVIDENDS DECLARED $0.06 $0.06 $0.18 $0.18 See accompanying notes to consolidated financial statements. 2 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY NINE MONTHS ENDED MARCH 31, 2 Common Stock Additional Paid-in Capital Unearned ESOP Stock Unearned RRP Trust Stock Retained Earnings Treasury Stock Accumulated Other Comprehensive Income (Loss) Total Stockholders’ Equity (In Thousands) BALANCE – JUNE 30, 2007 $ 14 $ 13,509 $ (997 ) $ (551 ) $ 20,449 $ (1,771 ) $ (2,841 ) $ 27,812 Net Income 374 374 Other Comprehensive Income: Changes in Unrealized Gain on Securities Available- for-Sale, Net of Tax Effects 3,082 3,082 RRP Shares Earned 156 156 Stock Options Vested 47 47 ESOP Compensation Earned (2 ) 43 41 Dividends Declared (199 ) (199 ) Acquisition of Treasury Stock (38 ) (38 ) BALANCE – MARCH 31, 2008 $ 14 $ 13,554 $ (954 ) $ (395 ) $ 20,624 $ (1,809 ) $ 241 $ 31,275 BALANCE – JUNE 30, 2008 $ 14 $ 13,567 $ (940 ) $ (395 ) $ 20,071 $ (1,809 ) $ (2,634 ) $ 27,874 Net Income 521 521 Other Comprehensive Income: Changes in Unrealized Gain on Securities Available- for-Sale, Net of Tax Effects 3,813 3,813 RRP Shares Earned 126 126 Stock Options Vested 43 43 ESOP Compensation Earned (12 ) 43 31 Dividends Declared (224 ) (224 ) Acquisition of Treasury Stock (49 ) (49 ) BALANCE – MARCH 31, 2009 $ 14 $ 13,598 $ (897 ) $ (269 ) $ 20,368 $ (1,858 ) $ 1,179 $ 32,135 See accompanying notes to consolidated financial statements. 3 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended March 31, 2009 2008 (In Thousands) CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ 521 $ 374 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities Net Amortization and Accretion on Securities (208 ) (132 ) Gain on Sale of Investments (146 ) (149 ) Amortization of Deferred Loan Fees (11 ) (17 ) Depreciation of Premises and Equipment 43 41 ESOP Expense 31 41 Stock Option Expense 43 48 Recognition and Retention Plan Expense 94 118 Deferred Income Tax (11 ) (16 ) Changes in Assets and Liabilities Loans Held-for-Sale–Originations (10,229 ) (10,712 ) Loans Held-for-Sale – Principal Repayments 10,014 11,706 Accrued Interest Receivable (30 ) (60 ) Other Operating Assets (6 ) (209 ) Other Operating Liabilities 325 23 Net Cash Provided by Operating Activities 430 1,056 CASH FLOWS FROM INVESTING ACTIVITIES Loan Originations and Purchases, Net of Principal Collections (285 ) (3,550 ) Deferred Loan Fees Collected 10 38 Acquisition of Premises and Equipment (140 ) (12 ) Activity in Available-for-Sale Securities: Proceeds from Sales of Securities 6,697 15,507 Principal Payments on Mortgage-backed Securities 8,319 8,970 Purchases of Securities (24,269 ) (36,129 ) Activity in Held-to-Maturity Securities Principal Payments on Mortgage-Backed Securities 96 115 Purchases of Securities (608 ) (407 ) Proceeds from Disposition of Foreclosed Real Estate 42 - Net Cash Used in Investing Activities $ (10,138 ) $ (15,468 ) See accompanying notes to consolidated financial statements. 4 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) Nine Months Ended March 31, 2009 2008 CASH FLOWS FROM FINANCING ACTIVITIES (In Thousands) Net Increase in Deposits $ 1,466 $ 1,632 Proceeds from Federal Home Loan Bank Advances 45,950 17,700 Repayments of Advances from Federal Home Loan Bank (36,831 ) (2,936 ) Net Decrease in Mortgage-Escrow Funds (86 ) (74 ) Dividends Paid (224 ) (199 ) Acquisition of Treasury Stock (49 ) (38 ) Stock Purchase Deposits Received 4,556 Stock Purchase Deposits Refunded (8,131 ) Net Cash Provided by Financing Activities 6,651 16,085 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (3,057 ) 1,673 CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD 7,363 3,972 CASH AND CASH EQUIVALENTS - END OF PERIOD $ 4,306 $ 5,645 SUPPLEMENTARY CASH FLOW INFORMATION Interest Paid on Deposits and Borrowed Funds $ 2,889 $ 2,940 Income Taxes Paid 185 Market Value Adjustment for Gain on Securities Available-for-Sale 5,778 4,670 NON-CASH INVESTING ACTIVITY Real Estate Acquired through Foreclosure $ $ 33 See accompanying notes to consolidated financial statements. 5 HOME FEDERAL BANCORP, INC. OF LOUISIANA NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.SUMMARY OF ACCOUNTING POLICIES Basis of Presentation The consolidated financial statements include the accounts of Home Federal Bancorp, Inc. of Louisiana (the “Company”) and its subsidiary, Home Federal Bank (the “Bank”), formerly Home Federal Savings and Loan Association. The change in the name of the Bank was effective April 8, 2009. These consolidated financial statements were prepared in accordance with instructions for Form 10-Q and Regulation S-X and do not include information or footnotes necessary for a complete presentation of financial condition, results of operations, and cash flows in conformity with accounting principles generally accepted in the United States of America.However, in the opinion of management, all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of the financial statements have been included.The results of operations for the nine month period ended March 31, 2009 are not necessarily indicative of the results which may be expected for the fiscal year ending June 30, 2009. Use of Estimates In preparing consolidated financial statements in conformity with accounting principles generally accepted in the United States of America, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the Consolidated Statements of Financial Condition and reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the allowance for loan losses. Nature of Operations On January 18, 2005, the Bank completed its reorganization to the mutual holding company form of organization and formed the Company to serve as the mid-tier stock holding company for the Bank.In connection with the reorganization, the Company sold 1,423,583 shares of its common stock in a subscription and community offering at a price of $10.00 per share.The Company also issued 2,135,375 shares of common stock in the reorganization to Home Federal Mutual Holding Company of Louisiana, or 63.2% of our outstanding common stock at March 31, 2009.Home Federal Bank is a federally chartered, stock savings and loan association and is subject to federal regulation by the Federal Deposit Insurance Corporation and the Office of Thrift Supervision.Services are provided to its customers by three offices, all of which are located in the City of Shreveport, Louisiana.The area served by the Bank is primarily the Shreveport-Bossier City metropolitan area; however, loan and deposit customers are found dispersed in a wider geographical area covering much of northwest Louisiana.As of March 31, 2009, the Bank had one wholly-owned subsidiary, Metro Financial Services, Inc., which is currently inactive. Cash and Cash Equivalents For purposes of the Consolidated Statements of Cash Flows, cash and cash equivalents include cash on hand, balances due from banks, and federal funds sold, all of which mature within ninety days. 6 HOME FEDERAL BANCORP, INC. OF LOUISIANA NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Securities The Company classifies its debt and equity investment securities into one of three categories:held-to-maturity, available-for-sale, or trading.Investments in nonmarketable equity securities and debt securities, in which the Company has the positive intent and ability to hold to maturity, are classified as held-to-maturity and carried at amortized cost.Investments in debt securities that are not classified as held-to-maturity and marketable equity securities that have readily determinable fair values are classified as either trading or available-for-sale securities.Securities that are acquired and held principally for the purpose of selling in the near term are classified as trading securities.Investments in securities not classified as trading or held-to-maturity are classified as available-for-sale. Trading account and available-for-sale securities are carried at fair value.Unrealized holding gains and losses on trading securities are included in earnings while net unrealized holding gains and losses on available-for-sale securities are excluded from earnings and reported in other comprehensive income.Purchase premiums and discounts are recognized in interest income using the interest method over the term of the securities.Declines in the fair value of held-to-maturity and available-for-sale securities below their cost that are deemed to be other than temporary are reflected in earnings as realized losses.In estimating other-than-temporary impairment losses, management considers (1) the length of time and the extent to which the fair value has been less than cost, (2) the financial condition and near-term prospects of the issuer, and (3) the intent and ability of the Bank to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value.Gains and losses on the sale of securities are recorded on the trade date and are determined using the specific identification method. Loans Held For Sale Loans originated and intended for sale in the secondary market are carried at the lower of cost or estimated fair value in the aggregate.Net unrealized losses, if any, are recognized through a valuation allowance by charges to income. Loans Loans receivable are stated at unpaid principal balances, less allowances for loan losses and unamortized deferred loan fees.Net nonrefundable fees (loan origination fees, commitment fees, discount points) and costs associated with lending activities are being deferred and subsequently amortized into income as an adjustment of yield on the related interest earning assets using the interest method.Interest income on contractual loans receivable is recognized on the accrual method.Unearned discount on property improvement and automobile loans is deferred and amortized on the interest method over the life of the loan. Allowance for Loan Losses The allowance for loan losses is established as losses are estimated to have occurred through a provision for loan losses charged to earnings.Loan losses are charged against the allowance when management believes the uncollectibility of a loan balance is confirmed.Subsequent recoveries, if any, are credited to the allowance. 7 HOME FEDERAL BANCORP, INC. OF LOUISIANA NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Allowance for Loan Losses (Continued) The allowance for loan losses is evaluated on a regular basis by management and is based upon management’s periodic review of the collectibility of the loans in light of historical experience, the nature and volume of the loan portfolio, adverse situations that may affect the borrower’s ability to repay, estimated value of the underlying collateral and prevailing economic conditions.The evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as more information becomes available. A loan is considered impaired when, based on current information or events, it is probable that the Bank will be unable to collect the scheduled payments of principal and interest when due according to the contractual terms of the loan agreement.When a loan is impaired, the measurement of such impairment is based upon the fair value of the collateral of the loan.If the fair value of the collateral is less than the recorded investment in the loan, the Bank will recognize the impairment by creating a valuation allowance with a corresponding charge against earnings. An allowance is also established for uncollectible interest on loans classified as substandard. Substandard loans are those, which are in excess of ninety days delinquent.The allowance is established by a charge to interest income equal to all interest previously accrued and income is subsequently recognized only to the extent that cash payments are received.When, in management’s judgment, the borrower’s ability to make periodic interest and principal payments is back to normal, the loan is returned to accrual status. Off-Balance Sheet Credit Related Financial Instruments In the ordinary course of business, the Bank has entered into commitments to extend credit.Such financial instruments are recorded when they are funded. Premises and Equipment Land is carried at cost.Buildings and equipment are carried at cost less accumulated depreciation computed on the straight-line method over the estimated useful lives of the assets. Income Taxes Deferred income tax assets and liabilities are determined using the liability (or balance sheet) method.Under this method, the net deferred tax asset or liability is determined based on the tax effects of the temporary differences between the book and tax bases of the various assets and liabilities and gives current recognition to changes in tax rates and laws. Comprehensive Income Accounting principles generally accepted in the United States of America require that recognized revenue, expenses, gains and losses be included in net income.Although certain changes in assets and liabilities, such as unrealized gains and losses on available-for-sale securities, are reported as a separate component of the equity section of the Consolidated Statements of Financial Condition, such items, along with net income, are components of comprehensive income. 8 HOME FEDERAL BANCORP, INC. OF LOUISIANA NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) 2.EARNINGS PER SHARE Basic earnings per common share is computed based on the weighted average number of shares outstanding.Diluted earnings per share is computed based on the weighted average number of shares outstanding and common share equivalents that would arise from the exercise of dilutive securities. Earnings per share for the three and nine month periods ended March 31, 2009 and 2008 were calculated as follows: Three Months Ended March 31, 2009 Three Months Ended March 31, 2008 Basic Diluted Basic Diluted (In Thousands, Except Per Share Data) Net Income $273 $273 $112 $112 Weighted average shares outstanding 3,260 3,260 3,247 3,247 Effect of unvested common stock awards Adjusted weighted average shares used in earnings per share computation 3,260 3,260 3,247 3,247 Earnings per share $0.08 $0.08 $0.03 $0.03 Nine Months Ended March 31, 2009 Nine Months Ended March 31, 2008 Basic Diluted Basic Diluted (In Thousands, Except Per Share Data) Net Income $520 $520 $374 $374 Weighted average shares outstanding 3,257 3,257 3,243 3,243 Effect of unvested common stock awards Adjusted weighted average shares used in earnings per share computation 3,257 3,257 3,243 3,243 Earnings per share $0.16 $0.16 $0.12 $0.12 For the three months ended March 31, 2009 and 2008, there were weighted-average outstanding options to purchase 169,290 and 170,819 shares, respectively, and for the nine months ended March 31, 2009 and 2008, there were weighted-average outstanding options to purchase 169,676 and 170,844 shares, respectively, at $9.85 per share. For the three and nine months ended March 31, 2009, the options were not included in the computation of diluted earnings per share because the options' exercise price was greater than the average market value price of the common shares during the periods. 9 HOME FEDERAL BANCORP, INC. OF LOUISIANA NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) 3.RECOGNITION AND RETENTION PLAN On August 10, 2005, the shareholders of the Company approved the establishment of the Home Federal Bancorp, Inc. of Louisiana 2005 Recognition and Retention Plan and Trust Agreement (the “Recognition Plan”) for the benefit of directors, officers, and employees as an incentive to retain personnel of experience and ability in key positions.The aggregate number of shares of the Company’s common stock subject to award under the Recognition Plan totals 69,756 shares.During fiscal 2006, the Company purchased 69,756 shares at an aggregate cost of $688,439.As the shares were acquired for the Recognition Plan, the purchase price of these shares was recorded as a contra equity account.As the shares are distributed, the contra equity account is reduced.During the nine months ended March 31, 2009, 12,781 shares vested and were released from the Recognition Plan Trust and 27,504 shares remained in the Recognition Plan Trust at March 31, Recognition Plan shares are earned by recipients at a rate of 20% of the aggregate number of shares covered by the Recognition Plan award over five years.Generally, if the employment of an employee or service as a non-employee director is terminated prior to the fifth anniversary of the date of grant of Recognition Plan share award, the recipient shall forfeit the right to any shares subject to the award that have not been earned.In the case of death or disability of the recipient or a change in control of the Company, the Recognition Plan awards will be vested and shall be distributed as soon as practicable thereafter.As of March 31, 2009, 2,290 awards had been forfeited and vesting was accelerated on 2,270 shares as a result of the death of two of the participants. The present cost associated with the Recognition Plan is based on a share price of $9.85, which represents the market price of the Company’s stock on August 18, 2005, the date on which the Recognition Plan shares were granted.The cost is being recognized over five years. 4.STOCK OPTION PLAN On August 10, 2005, the shareholders of the Company approved the establishment of the Home
